Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147296                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  WAYNE COUNTY EMPLOYEES                                                                                 David F. Viviano,
  RETIREMENT SYSTEM and WAYNE COUNTY                                                                                 Justices
  RETIREMENT COMMISSION,
           Plaintiffs/
           Counter-Defendants-Appellees,
  v                                                                SC: 147296
                                                                   COA: 308096
                                                                   Wayne CC: 10-013013-AW
  CHARTER COUNTY OF WAYNE,
           Defendant/
           Counter-Plaintiff-Appellant,
  and
  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
           Defendant-Appellant.

  _________________________________________/

         On March 5, 2014, the Court heard oral argument on the application for leave to
  appeal the May 9, 2013 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is GRANTED. The parties shall include among
  the issues to be briefed: (1) an identification of the source and nature of the County’s
  power to move funds from the Inflation Equity Fund (IEF); (2) whether the movement of
  IEF assets to the defined benefit plan without the corresponding offset to the County’s
  Annual Required Contribution violates the Public Employee Retirement System
  Investment Act (PERSIA), MCL 38.1132 et seq.; and (3) whether the movement of $32
  million in IEF assets to the defined benefit plan constitutes a “transaction” within the
  meaning of MCL 38.1133(8). The parties should not submit mere restatements of their
  previous briefs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
           t0325
                                                                              Clerk